FILED
                                                                                                  DALLAS COUNTY
                                    05-15-00911-CV                                            7/29/2015 12:59:11 PM
                                                                                                     FELICIA PITRE
                                                                                                   DISTRICT CLERK



                                       NO. DC-15-01369

FATIMA CONSTRUCTION &                          §    IN THE DISTRICT COURT
                                                                                FILED IN
CLEANING COMPANY LLC AND                       §                         5th COURT OF APPEALS
SAIRA BRUSH,                                   §                             DALLAS, TEXAS
  Plaintiffs,                                  §                         7/29/2015 2:19:57 PM
                                               §                               LISA MATZ
V.                                             §                                 Clerk
                                               §
COSMO PERSONNEL SERVICES LLC                   §    191ST JUDICIAL DISTRICT
d/b/a COOPER PERSONNEL d/b/a                   §
COOPER PERSONNEL SERVICES                      §
d/b/a CP SERVICES d/b/a                        §
CONTRACTORS PREFERRED                          §
SERVICES, LLC, PRISCA                          §
RODRIGUEZ a/k/a PRISCILLA                      §
RODRIGUEZ, MICHAEL DAVIS, and                  §
CHRISTINA PAZ,                                 §
   Defendants.                                 §    DALLAS COUNTY, TEXAS

                                    NOTICE OF APPEAL



          NOTICE IS GIVEN that Christina Paz hereby Appeals from the Default Judgment

entered herein on May 20th, 2015, by the Honorable Gena Slaughter in the above-captioned

action.

                                                    Respectfully submitted,


                                                    By:_/s/ Kaushik Rambhotla__________
                                                    Rambhotla Law Firm, PLLC
                                                    Kaushik Rambhotla
                                                    SBN: 24079175
                                                    kashlegal@gmail.com
                                                    4000 Medical Parkway, Suite 207
                                                    Austin, TX 78756
                                                    Tel: (512) 410-5185;
                                                    Fax (512) 582-8660
                                                    Attorney for Defendant

I hereby certify that Defendant Christina Paz’s Notice of Appeal, was delivered to Eric D. walker
 via electronic delivery on this the 29th day of July, 2015.
/s/ Kaushik Rambhotla